DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive. 
The applicant has argued, see page 10, line 16 through page 11, line 12, that Schoeberl teaches a rail system which is permanent and therefore the modification proposed by the examiner in view of Eriksen to make the rail system temporary lacks proper motivation and the examiner must have used impermissible hindsight. The applicant cited paragraph 15 of Schoeberl for support that the rail system is permanent. The examiner respectfully disagrees.
	Paragraph 15 of Schoeberl states “It is particularly preferred if two parallel guide rails z. B. U-rails are permanently installed in the direction of travel of the nacelle” (emphasis added). While the rail system being permanent is a preferred embodiment, having such a preference does not teach away from an alternative non-preferred embodiment where the guide rails are not permanent. Eriksen teaches a sliding rail formed of one or more rail modules which can telescope to reduce their length when not being used (column 5, lines 39-44). The motivation for the modification was based on the functions provided by the modular structure taught by Eriksen. The examiner did not rely on the applicant’s specification for the motivation or use impermissible hindsight. Therefore, the examiner maintains that the rejection of claim 1 is proper. 
not cite) and therefore the other drive arrangement (the drive arrangement the examiner did cite) was “not intended to be temporary” and “a fair reading suggests that the transport system with rails in Bitsch is intended to be a permanent part of the nacelle”. The examiner respectfully disagrees. 
	That fact that Bitsch does not refer to the cited arrangement (rails 8a, 8b) as temporary does not constitute an explicit teaching that the arrangement is permanent. The applicant is attempting to argue an implicit disclosure constitutes a teaching away from a modification. The argument does not have a basis in the prior art and attempts to add limitations on the teachings of the prior art. Bitsch does not explicitly teach the sliding rails are permanent structures and therefore, the examiner maintains that the modification in view of Eriksen is proper. 
	The corrections to the claims are noted with appreciation. The most of the objections and rejections under 35 USC 112(b) and 112(d) have been withdrawn. 

Claim Objections
Claims 2 and 10-15 are objected to because of the following informalities:  
Claim 2, line 2, recites “the at least two rail modules” however claim 1 introduces “two or more rail modules”. Claim 2 should be amended to recite “the two or more rail modules” to be consistent with claim 1. 
Claim 10, line 4 recites “the plurality of drive train and” and it appears the word “components” should be added after “train”. 

Claims 12 and 13 are objected to for depending from an objected claim.
Claim 14, line 5 recites “the at least one sliding rail” which lacks proper antecedent basis since the claim did not previously introduce “at least one sliding rail”. The word “the” should be deleted.
Claim 15 depends from claim 14 and is objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 006 655 to Schoeberl in view of US 8,721,258 to Eriksen.
In Reference to Claims 1 and 10
Schoeberl teaches:
	A wind turbine (1), comprising: 
a tower (not numbered, beneath nacelle 2, see Figure 1), 
at least one nacelle (2) mounted on the tower and housing a plurality of drive train components (generator 3, transmission 4), and 
a transportation system for moving at least one drive train component of the plurality of drive train components of the wind turbine, the transportation system comprising:
	at least one sliding rail (8a, 8b) configured to carry the at least one drive train component (generator 3, see Figure 2) during movement, and
	at least one sledge (service car 5), connected to the at least one sliding rail and being configured to be attached to the at least one drive train component, thereby 
Schoeberl fails to teach:
	The at least one sliding rail comprises two or more rail modules being detachably connected to each other along a longitudinal direction of the at least one sliding rail.
Eriksen teaches:
	A wind turbine (1) comprising a sliding rail (10) for moving components in a nacelle (3), wherein the sliding rail comprises two or more rail modules (11, 16, 17) being detachably connected to each other along a longitudinal direction of the sliding rail (see column 4, lines 40-51, column 5, lines 22-32, 39-47, and Figures 1-3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Schoeberl by forming the sliding rail of two or more rail modules as taught by Eriksen as both references are directed to devices for moving objects in wind turbine nacelles, and for the purpose of allowing the sections of the sliding rail to be telescoping, and detachable from the nacelle when moving drive train components is not required.
In Reference to Claim 5#
Schoeberl as modified by Eriksen teaches:
	The wind turbine of claim 1, wherein the at least one sliding rail extends along a direction which is substantially parallel to a direction defined by a main shaft (not numbered, extending from transmission 4 towards generator 3) of the wind turbine (see Figure 1 of Schoeberl). 
In Reference to Claim 6#

	The wind turbine of claim 1, wherein the at least one sliding rail comprises at least two sliding rails (8a, 8b of Schoeberl) extending below a centre of gravity of the plurality of drive train components (see Figure 2). The rails are positioned at the bottom of the drive train components and therefore are below the center of gravity. 
In Reference to Claim 9#
Schoeberl as modified by Eriksen teaches:
	The wind turbine of claim 1, wherein the at least one sliding rail is configured to support the at least one drive train component during movement (see paragraph 34 of Schoeberl). The first drive train component is on the sledge (service car 5) which moves along the sliding rails (8a, 8b), and therefore the sliding rails indirectly support the first drive train component during movement.

Claims 1, 3, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,228,567 to Bitsch in view of US 8,721,258 to Eriksen.
In Reference to Claims 1 and 10
Bitsch teaches:
	A wind turbine (1), comprising: 
a tower (2), 
at least one nacelle (3) mounted on the tower and housing a plurality of drive train components (bearing housing 7a, gear 7b, generator 7c), and 

	at least one sliding rail (8a, 8b) configured to carry the at least one drive train component during movement, and
	at least one sledge (14) connected to the at least one sliding rail (8a) and each being configured to be attached to the at least one drive train component, thereby allowing the at least one drive train component to move along the at least one sliding rail (see column 7, line 32 through column 8, line 13 and Figures 1-3). 
Bitsch fails to teach:
	The at least one sliding rail comprises two or more rail modules being detachably connected to each other along a longitudinal direction of the at least one sliding rail.
Eriksen teaches:
	A wind turbine (1) comprising a sliding rail (10) for moving components in a nacelle (3), wherein the sliding rail comprises two or more rail modules (11, 16, 17) being detachably connected to each other along a longitudinal direction of the sliding rail (see column 4, lines 40-51, column 5, lines 22-32, 39-47, and Figures 1-3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Bitsch by forming the sliding rail of one or more rail modules as taught by Eriksen as both references are directed to devices for moving objects in wind turbine nacelles, and for the purpose of allowing the sections of the sliding rail to be telescoping, and detachable from the nacelle when moving drive train components is not required.
In Reference to Claim 3#
Bitsch as modified by Eriksen teaches:
	The wind turbine of claim 1, further comprising a support structure (not numbered, support beam at end of sliding rail 8a of Bitsch) arranged to support the at least one sliding rail at one end, the support structure being arranged between the at least one sliding rail and a load carrying structure (not numbered, bottom wall of the nacelle) of the nacelle (see annotated Figure 2 of Bitsch below). 

    PNG
    media_image1.png
    521
    776
    media_image1.png
    Greyscale

In Reference to Claim 5#
Bitsch as modified by Eriksen teaches:
	The wind turbine of claim 1, wherein the at least one sliding rail extends along a direction which is substantially parallel to a direction defined by a main shaft (not numbered, see column 7, lines 34-37) of the wind turbine (see Figure 2 of Bitsch). 
In Reference to Claim 8#
Bitsch as modified by Eriksen teaches:

In Reference to Claim 9#
Bitsch as modified by Eriksen teaches:
	The wind turbine of claim 1, wherein the at least one sliding rail is configured to support the at least one drive train component during movement (column 7, lines 43-62 of Bitsch).

Allowable Subject Matter
Claims 11-15 would be allowable if amended to overcome the objections.
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON G DAVIS/Examiner, Art Unit 3745            

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745